EXHIBIT 10.3


CONNIED, INC
CONSULTING AGREEMENT
 

--------------------------------------------------------------------------------

 
This is an amended and restated Consulting Agreement made as of this 1st day of
August, 2010 by and between InoLife Technologies, Inc. (the "Corporation" or
"INOL") and Connied, Inc. ("Consultant").
 
WHEREAS, Corporation and Consultant agreed on the 1St day of August 2010 that
the Consultant would render consulting services to the Corporation;
 
WHEREAS, this Consulting Agreement executed this 25t day of May 2011
memorializes the Agreements made as of August 1, 2010;
 
WHEREAS, the parties wish to enter into this Agreement based upon the terms and
conditions set forth herein;
 
1.         Services. The Consultant, during the term of this Agreement, shall
provide to Corporation the following Services (the "Services"):
 
(a)   Provide assistance in Corporation's strategic and financial business plan;
 
(b)   Identify and assist Corporation in the preparation of its annual and
periodic reports with SEC and issuance of press releases;
 
(c)   Assist the Corporation to prepare a list all patents, trademarks, trade
names, service marks and copyrights owned or used by the Corporation, all
applications therefore and copies thereof, search reports related thereto and
information about any liens or other restrictions and agreements on or related
thereto (quarterly) as requested by the Corporation;
 
(d)   Introduce advisors and consultants to assist Corporation in its business
and marketing plan;
 
(e)   Will assist Corporation with review of and preparation of employment
contracts, consulting agreements, severance agreements, independent contractor
agreements, non-disclosure agreements and non-compete agreements relating to any
employees of the Corporation as requested by the Corporation;
 
(f)   Provide operational support (not to exceed 2 individuals);
 
(g)  Conduct due diligence with respect to the financial condition of INOL and
shall, together with Corporation's management, assist with the preparation of
financial forecasts and detailed strategic growth plans;

 
1

--------------------------------------------------------------------------------

 
 
(h)   Identify investor relations and additional public relations service firms;
 
(i)   Introduce Corporation to market makers;
 
(j)    Be available for meetings, conference calls, acquisition reviews and due
diligence, negotiations with lenders and prospective investors. Consultant shall
be available to respond to inquiries and review marketing information, financing
material or any other aspect of the Corporation's capitalization with
prospective parties or partners;
 
(k)   Engage and compensate the accounting activities for all SEC quarterly and
annual filings;
 
(1)   Introduce Corporation to investment bankers, financial institutions
andother members of the financial community;
 
(m)  Identify sources of financing;
 
(n)   Identify and assist Corporation in mergers and acquisitions; and
 
(o)   Identify and market products.
 
Upon request of the Corporation, will provide the Corporation with monthly
statements covering the matters and Services provided to the Corporation during
the previous 30 day period;
 
2.         Independent Contractor. Consultant acknowledges and agrees that it
shall be an independent contractor and, other than persons specifically employed
by the Corporation as contemplated herein, neither the Consultant nor any
principal or agent thereof shall be considered an "employee" of the Corporation
for any purpose. Consultant shall be responsible for all compensation and costs,
if any, payable to third parties for the Services. Consultant shall be solely
responsible for the payment of all foreign, federal, state and local sales
taxes, use taxes, value added tax, withholding taxes, income tax, unemployment
and workers' compensation insurance premiums, and similar taxes and charges of
any kind with respect to its compensation and the services provided under this
Agreement. The Corporation agrees to notify Consultant in writing (fax or
e-mail) prior to communicating directly with sources of funding introduced by
Consultant and provide Consultant with a reasonable opportunity to participate
in such communications unless Consultant's participation is waived in writing in
advance by Consultant. Consultant shall not unreasonably withhold its waiver of
participation if there is a legitimate business reason why any such
communication between INOL and a source of funding should not include
Consultant. INOL and its agents shall make all practicable efforts to keep
Consultant informed of normal course corporate communication that would affect
the Consultant's performances of services for INOL under this Agreement.
 
3.         Term. The term of this Agreement shall commence on the date hereof
and shall continue until August 1, 2013, unless sooner terminated, as provided
herein. Corporation shall have the right to terminate this Agreement upon 30
days prior written notice, except that upon such termination all consideration
shall be deemed earned and payable as per the terms of consideration.

 
2

--------------------------------------------------------------------------------

 
 
4.         Consideration. In consideration for the Services to be provided by
Consultant, Consultant shall be issued Fifteen Million (15,000,000) restricted
shares of the Corporation's Common Stock per month for each of the first twelve
(12) months of this contract. The consideration shall be limited to that number
of shares such that the Consultant shall not own or control in excess of 9.9% of
the Corporation's outstanding common stock at any time. If at any time the sum
of the shares beneficially owned or controlled by the Consultant plus any
additional shares issuable under the Agreement exceeds 9.9% of the outstanding
shares of the Corporation's common stock, the shares in excess of 9.9% shall not
be deemed earned and shall not be issuable under the terms of this Agreement.
Prior to the issuance of any shares for Services, the Consultant shall provide
the Corporation with an affidavit certifying the number of shares beneficially
owned or controlled by the Consultant.
 
5.         Expenses. The Corporation shall not be responsible for any expenses
incurred by the Consultant in connection with the Services and this Agreement.
 
6.         Non-Exclusive. This Agreement is non-exclusive and Consultant may
provide the same or similar services to other corporations. The Corporation may
likewise engage other consultants or obtain financing from sources other than
those introduced by Consultant, without any obligation to Consultant unless it
prevents Consultant from receiving its consideration.
 
7.         Confidentiality.
 
(a)  Consultant and Corporation each agree to keep confidential and provide
reasonable security measures to keep confidential information where release may
be detrimental to their respective business interests. Consultant and
Corporation shall each require their respective employees, agents, affiliates
and others who will have access to the information through Consultant and
Corporation respectively, to first enter appropriate non-disclosure agreements
requiring the confidentiality contemplated by this Agreement in perpetuity.
 
(b)  Consultant will not, either during the term of this Agreement or at any
time thereafter, disclose, use or make known for its or another's benefit any
confidential information, knowledge, or data of the Corporation or any of its
affiliates in any way acquired or used by Consultant during its engagement
hereunder. Confidential information, knowledge or data of the Corporation and
its affiliates shall not include any information that is, or becomes generally
available to the public other than as a result of a disclosure by Consultant or
its representatives in accordance with the terms of this Agreement. Furthermore,
Consultant shall only use the confidential information in compliance with
applicable laws, including but not limited to Regulation FD. The obligations
created by this subparagraph shall survive the termination of this Agreement.
 
8.         Corporation's Representations. Corporation represents and warrants
with and to Consultant as follows:
 
(a)  The Corporation is free to enter into this Agreement and to perform each of
its terms and covenants hereunder.
 
(b)  The Corporation is not restricted nor prohibited, contractually or
otherwise, from entering into and performing this Agreement, and the
Corporation's execution and performance of this Agreement is not a violation or
breach of any other agreements between the Corporation and any other person or
entity.
 
(c)  This Agreement is a legal, valid and binding agreement of the Corporation,
enforceable in accordance with its terms.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) When issued, the Preferred Stock and the shares of Common Stock to be issued
thereunder, shall be duly authorized and validly issued, fully paid and
non-assessable, and free and clear of all liens.
 
9.         Consultant's Representations. Consultant represents and warrants with
and to the Corporation as follows:
 
(a)   Consultant is free to enter into this Agreement and to perform each of its
terms and covenants hereunder.
 
(b)  Consultant is not restricted nor prohibited, contractually or otherwise,
from entering into and performing this Agreement, and Consultant's performance
of this Agreement, and the receipt of compensation hereunder, is not a violation
or breach of any federal, state or local order, law or regulation of any
governmental body, or a violation or breach of any agreements between Consultant
and any other person or entity.
 
(c)   This Agreement is a legal, valid and binding agreement of Consultant,
enforceable in accordance with its terms and Consultant agrees that the Services
provided shall comply with the Federal securities laws and F1NRA rules and
regulations.
 
10.      Indemnification. Consultant agrees to indemnify, defend, and shall hold
harmless the Corporation, from and against any and all claims, demands, causes
of action, debts or liabilities, including reasonable attorneys' fees
(collectively, "Damages"), to the extent that any such Damages are based upon or
arise out of (i) a breach of any of the Consultant's representations and
warranties contained herein, (ii) the gross negligence or willful misconduct of
the Consultant, or (iii) a violation of any federal or state laws by the
Consultant.
 
11.      Severability and Savings Clause. If any one or more of the provisions
contained in this Agreement is for any reason (i) objected to, contested or
challenged by any court, government authority, agency, department, commission or
instrumentality of the United States or any state or political subdivision
thereof, or any securities industry self-regulatory organization (collectively,
"Governmental Authority"), or (ii) held to be invalid, illegal or unenforceable
in any respect, the Parties hereto agree to negotiate in good faith to modify
such objected to, contested, challenged, invalid, illegal or unenforceable
provision. It is the intention of the Parties that there shall be substituted
for such objected to, contested, challenged, invalid, illegal or unenforceable
provision a provision as similar to such provision as may be possible and yet be
acceptable to any objecting Governmental Authority and be valid, legal and
enforceable. Further, should any provisions of this Agreement ever be reformed
or rewritten by a judicial body, those provisions as rewritten will be binding,
but only in that jurisdiction, on Consultant and the Corporation as if contained
in the original Agreement. The invalidity, illegality or unenforceability of any
one or more provisions hereof will not affect the validity and enforceability of
any other provisions hereof.
 
12.       Successors; Assignment. This Agreement and the rights and obligations
under this Agreement shall be binding upon and inure to the benefit of the
Parties to this Agreement and their respective successors and permitted assigns.
Neither this Agreement nor any rights or benefits under this Agreement may be
assigned by either Party to this Agreement without the other Party's prior
written consent.
 
 
4

--------------------------------------------------------------------------------

 
 
13.       Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the Parties as to the subject matter hereof. This Agreement
amends and restates in its entirety, the previous consulting agreement entered
into by and between the parties. There are no verbal understandings, agreements,
representations or warranties that are not expressly set forth herein. This
Agreement shall not be changed orally, but only in writing signed by the
Parties.
 
14.       Governing Law. This Agreement will be governed and construed in
accordance with the laws of the State of New York, without resort to the
conflict of law principles thereof Any lawsuit brought to enforce or interpret
this Agreement must be filed and prosecuted in the state court (or federal court
if the requirements of federal jurisdiction are met), as the case may be,
sitting in Wake County, North Carolina, and each of the Parties hereby
voluntarily submits to the jurisdiction of such court for such purpose and
hereby voluntarily waives any defense or objection to the exercise of such
jurisdiction by any such court.
 
15.       Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered, (ii) sent by nationally-recognized overnight carrier or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the addresses set forth below each Party's name on the signature
page hereto, or to such other address as the Party to whom notice is to be given
may have furnished to each other Party in accordance herewith. Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the first Business Day after dispatch, if sent by
nationally recognized overnight courier and (iii) on the third Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by mail. As used in this Agreement, "Business Day" means a day
that is not a Saturday, Sunday or a day on which banking institutions in the
city to which the notice or communication is to be sent are not required to be
open.
 
16.       Third Party Beneficiary. No person, firm, group or corporation is a
third party beneficiary of this Agreement.
 
17.       Counterparts; Electronic Delivery. This Agreement may be executed in
any number of original counterparts, each of which having been so executed and
delivered shall be deemed an original and all of which, collectively, shall
constitute one agreement; it being understood and agreed that the signature
pages may be detached from one or more such counterparts and combined with the
signature pages from any other counterparts in order that one or more fully
executed originals may be assembled. A copy of an executed counterpart signature
page signed by a Party may be delivered by facsimile or other electronic
transmission and, upon such delivery, a print out of the transmitted signature
of such Party will have the same effect as if a counterpart of this Agreement
bearing an original signature of that Party had been delivered to the other
Party.
 
[Signature page follows]


 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement effective as of the day and year first above written.
 

 
CORPORATION:
    INOLIFE TECHNOLOGIES, INC.        
 
By:
/s/ [img0010.jpg]       Name: Gary S. Berthold        Title: President/CEO     
 
Address: 8601 Six Forks Road . Suite 400, Raleigh, North Carolina,27615
 

 

 
CONSULTANT:
CONNIED, INC
         
 
By:
/s/ [img0011.jpg]       Name : Gray Spaniak       Title : President      
Address: 5200 NE 33 rd Ave Ft Lauderdale, FL 33308
 

 
 
 
6

--------------------------------------------------------------------------------

 